Opinion of the Court by
Chief Justice Sampson
Dismisiug the appeal.
The judgment from which appellant Hodge attempts to appeal is one imposing a fine of fifty ($50.00) dollars and thirty (30) days in jail for transporting liquor.
Under the provisions of section 347, Criminal Code, we cannot entertain an appeal where the judgment does not exceed a fine of fifty dollars or a jail sentence of thirty days, nor where the judgment, as in this case, fixes the punishment at a fine of fifty ($50.00) dollars and thirty days in jail. This court is without jurisdiction. Fields v. Commonwealth, 199 Ky. 144; Deskins v. Childers, 195 Ky. 209.
Appeal dismissed.